Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1905 Page 1 of 43




  Glenn R. Bronson (USB #7362)                   Ariel Reinitz (admitted Pro Hac Vice)
  GRBronson@traskbritt.com                       Ariel.Reinitz@FisherBroyles.com
  James C. Watson (USB #13395)                   R. Mark Halligan (admitted Pro Hac Vice)
  JCWatson@traskbritt.com                        RMark.Halligan@FisherBroyles.com
  TRASKBRITT, PC                                 FISHERBROYLES, LLP
  230 South 500 East, Suite 300                  445 Park Avenue, Ninth Floor
  Salt Lake City, UT 84102                       New York, NY 10022
  Telephone: (801) 532-1922                      (646)494-6909
  Fax: (801) 531-9168
 Attorneys for Plaintiffs
                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH
  QUEST SOLUTION, INC.; HTS IMAGE
                                       PLAINTIFFS’ MEMORANDUM IN
  PROCESSING, INC.; HTS (USA) INC.,
                                       OPPOSITION TO DEFENDANTS
                                       REDLPR, LLC’S, SAGY AMIT’S AND
       Plaintiffs,
                                       JEREMY BARKER’S MOTION FOR
                                       SUMMARY JUDGMENT
       v.
                                                 Case No. 2:19-cv-00437-CW-DBP
  REDLPR, LLC; SAGY AMIT; JEREMY
  BARKER; RIVERLAND TECHNOLOGIES
                                                 District Judge Clark Waddoups
  LLC,
                                                 Magistrate Judge Dustin B. Pead
       Defendants.


        Plaintiffs Quest Solution, Inc., HTS Image Processing, Inc., and HTS (USA) Inc.

 (collectively, “HTS”) submit this memorandum of law in opposition to the Motion for Summary

 Judgement filed by defendants RedLPR, LLC, Sagy Amit, and Jeremy Barker (ECF Nos. 49-50,

 hereinafter the “Motion” or “MSJ”). For the reasons described herein, the MSJ should be denied.
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1906 Page 2 of 43




                                                   TABLE OF CONTENTS

 TABLE OF CONTENTS................................................................................................................. I
 TABLE OF AUTHORITIES .......................................................................................................... II
 INTRODUCTION .......................................................................................................................... 1
 BACKGROUND AND PROCEDURAL HISTORY ..................................................................... 3
 RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS .................................. 4
 STANDARD OF REVIEW .......................................................................................................... 19
 ARGUMENT ................................................................................................................................ 20
    I. THE REDLPR DEFENDANTS’ MOTION FAILS BECAUSE THERE ARE NUMEROUS DISPUTES OF
    MATERIAL FACT AS TO TRADE SECRET MISAPPROPRIATION...................................................... 20
       A. HTS Has Sufficiently Identified Its Trade Secrets ......................................................... 20
       B. Defendants Learned of and Used HTS’ Software-Related Trade Secrets ..................... 20
       C. HTS Possesses Trade Secrets Relating to Its Cameras and Computers ......................... 21
       D. HTS Possesses Trade Secrets Relating to Its Vendors ................................................... 23
       E. HTS Possesses Trade Secrets Relating to Its Customers and Pricing ............................ 25
       F. HTS Took Reasonable Efforts to Protect Its Trade Secrets ........................................... 26
       G. Amit and Barker Were Obligated to Maintain the Confidentiality of HTS’ Trade Secrets
           28
       H. Defendants Misappropriated HTS’ Trade Secrets ......................................................... 29
       I. Quest Solution Inc. and HTS Image Processing, Inc. Have Standing to Assert Claims
       Against Defendants................................................................................................................ 32
    II. THE MOTION FAILS BECAUSE THERE ARE DISPUTES OF MATERIAL FACT AS TO BREACH OF
    FIDUCIARY DUTY WHICH IS NOT PREEMPTED BY THE UTSA .................................................... 32
    III. THE MOTION FAILS BECAUSE THERE ARE DISPUTES OF MATERIAL FACT AS TO TORTIOUS
    INTERFERENCE WHICH IS NOT PREEMPTED BY THE UTSA ........................................................ 35
    IV. THE MOTION FAILS BECAUSE THERE ARE DISPUTES OF MATERIAL FACT AS TO UNJUST
    ENRICHMENT WHICH IS NOT PREEMPTED BY THE UTSA ........................................................... 36
    V. THE MOTION FAILS BECAUSE THERE ARE DISPUTES OF MATERIAL FACT AS TO UNFAIR
    COMPETITION WHICH IS NOT PREEMPTED BY THE UTSA .......................................................... 37
    VI. THE MOTION FAILS BECAUSE THERE ARE DISPUTES OF MATERIAL FACT AS TO BREACH OF
    IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING ......................................................... 37
 CONCLUSION ............................................................................................................................. 40




                                                                      i
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1907 Page 3 of 43




                                                      TABLE OF AUTHORITIES

 Cases
 Adamson v. Multi Cmty. Diversified Servs., Inc.,
   514 F.3d 1136, 1145 (10th Cir. 2008)..................................................................................................... 19
 Anderson v. Liberty Lobby, Inc.,
   447 U.S. 242, 255 (1986) ........................................................................................................................ 19
 Bimbo Bakeries USA, Inc. v. Sycamore,
   No. 2:13-cv-00749 DN, 2017 U.S. Dist. LEXIS 57861, at *6-7 (D. Utah Mar. 29, 2017) .............. 23, 25
 Burlington N. & Santa Fe Ry. Co. v. Grant,
   505 F.3d 1013, 1022 (10th Cir. 2007)..................................................................................................... 19
 First Am. Title Ins. Co. v. Nw. Title Ins. Agency, LLC,
   No. 2:15-cv-00229-DN, 2016 U.S. Dist. LEXIS 162893, at *61-62 (D. Utah Nov. 23, 2016) ........ 28, 38
 Hammerton, Inc. v. Heisterman,
   No. 2:06-CV-00806 TS, 2008 U.S. Dist. LEXIS 38036, at *28 (D. Utah May 8, 2008) ................. 27, 31
 John Bean Techs. Corp. v. B GSE Grp., LLC,
   No. 1:17-cv-142-RJS-DAO, 2020 U.S. Dist. LEXIS 146261, at *20 (D. Utah Aug. 13, 2020)............. 27
 Rivendell Forest Prods, Ltd. v. Georgia-Pacific Corp.,
   28 F.3d 1042, 1045 (10th Cir. 1994)....................................................................................................... 24
 Rost ex rel. K.C. v. Steamboat Springs RE-2 School Dist.,
   511 F.3d 1114, 1118-19 (10th Cir. 2008) ............................................................................................... 19
 SCO Grp., Inc. v. Novell, Inc.,
   578 F.3d 1201, 1218 (10th Cir. 2009)..................................................................................................... 19
 Statutes
 Fed. R. Civ. P. 56(d) ..................................................................................................................................... 4




                                                                              ii
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1908 Page 4 of 43




                                       INTRODUCTION


               Doc Brown: Here’s a red-letter date in the history of science,
               November 5, 1955. Yes, of course, November 5, 1955.

               Marty McFly: What? I don't get it. What happened?

               Doc: That was the day I invented time travel. I remember it vividly.
               I was standing on the edge of my toilet, hanging a clock. The
               porcelain was wet, I slipped, hit my head on the edge of the sink.
               And when I came to, I had a revelation. A vision. A picture in my
               head. A picture of this. This is what makes time travel possible. The
               flux capacitor!

               Marty: The flux capacitor?

               Doc: It’s taken me almost 30 years and my entire family fortune to
               realize the vision of that day. My god, has it been that long?

                                                 - Back To The Future (Universal Pictures, 1985)

        With discovery in this case still ongoing, Defendants prematurely move for summary

 judgment. As described in HTS’ concurrent motion under Rule 56(d), the Court should allow

 discovery to be completed before ruling on this Motion. But even on the incomplete record of

 discovery to date, Defendants’ Motion fails.

        The MSJ hinges on several incredible premises. First, Defendants suggest that HTS – a

 technology pioneer in the license plate recognition (LPR) industry – developed no protectible

 trade secrets during almost 30 years of R&D and business activities.

        Second, defendants Amit and Barker – both former HTS employees – claim they never

 had any obligation whatsoever to maintain the confidentiality of any information they had access

 to while employed by HTS.

        Third, Defendants argue that they established their new venture (RedLPR) – which

 provides identical products to those provided by HTS – without using any information



                                                1
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1909 Page 5 of 43




 originating from HTS.

        Defendants’ Motion fails because each of these premises is false. Defendants are well

 aware that HTS developed a body of valuable technical and business trade secrets. And HTS

 implemented reasonable measures to protect its trade secrets, including by imposing

 confidentiality obligations on Amit and Barker.

        Most notably, Defendants themselves all but admit to misappropriating HTS’ trade

 secrets. RedLPR claims to provide highly accurate LPR algorithms that process images from

 multiple LPR cameras to identify the “best” image for LPR applications. In a recent public

 presentation, Defendants’ identify this feature as their “flux capacitor” and claim it uniquely

 differentiates them from other LPR solutions.

        Yet, while working for HTS, Defendants described the same feature – namely, HTS’

 ‘SeeFusion’ algorithm – as being HTS’ “secret sauce.” Defendants also referred to ‘SeeFusion’

 as HTS’ “flux capacitor” which gave HTS a unique advantage over its competitors.

         Notably, RedLPR appears to have taken slides from an HTS presentation (referring to

 the ‘SeeFusion’ algorithm) and re-purposed it for RedLPR:




        HTS Presentation (Ex. 1-I at 16)                RedLPR Presentation (Ex. 1-P at 1)

        As the above slides reflect, RedLPR is, in essence, an entity unlawfully built on decades



                                                   2
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1910 Page 6 of 43




 of HTS’ technical and business efforts.

        Ironically, perhaps, through their conduct Defendants have achieved a form of time

 travel: By misappropriating HTS’ trade secrets and other valuable information, Defendants

 avoided decades of independent technical and business efforts. By unlawfully building their own

 business on the fruits of HTS’ efforts, Defendants were able to bring identical products to market

 within months of their resignations. If anything, this ability – to condense decades of

 development down to mere months – is RedLPR’s true “flux capacitor.”

        For these reasons, and others presented below, Defendants’ MSJ should be denied.



                          BACKGROUND AND PROCEDURAL HISTORY

        Founded in 1992, HTS is a leader in the license plate recognition (“LPR”) industry. HTS’

 technologies are deployed in over 50 countries, providing automation for traffic, logistics, and

 security applications.

        Over decades of operation, HTS developed numerous proprietary technologies not found

 in competing products. These technologies include proprietary imaging units, image processing

 algorithms, software applications, and other technologies that enable HTS to perform accurate

 license plate recognition under challenging conditions.

        HTS also developed and maintained numerous proprietary business plans, documents,

 and other materials. This information includes detailed internal pricing information reflecting

 HTS’ relationships with its vendors and customers and internal plans and projections regarding

 prospective business opportunities.

        HTS technical and business trade secrets hold tremendous value to HTS. HTS maintained

 this information confidentially and took reasonable precautions to protect it.




                                                  3
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1911 Page 7 of 43




        Defendants Amit and Barker are former HTS employees. During their employment, both

 Amit and Barker had access to HTS’ technical and business trade secrets.

        After working for HTS for several years, Amit and Barker resigned from HTS and

 formed RedLPR. Months later, RedLPR began promoting hardware and software products

 virtually indistinguishable from those offered by HTS.

         In a recent public presentation, RedLPR highlighted certain features – including its

 purported multi-camera image processing algorithm – as differentiating it from other LPR

 providers. Notably, while still working for HTS, Amit described the same features as HTS’

 “secret sauce” and the “flux capacitor” that enabled HTS to achieve better LPR accuracy than its

 competitors.



          RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS

        As detailed in HTS’ concurrent motion under Fed. R. Civ. P. 56(d) (incorporated herein

 by reference), discovery in this case remains ongoing and Defendants’ MSJ is thus submitted to

 be premature. For this reason as well, HTS cannot present numerous facts essential to rebut

 Defendants’ Motion. Nevertheless, even on the incomplete record of discovery to date, the MSJ

 fails and must be denied.

        For purposes of its opposition to the instant motion, HTS responds as follows to the

 numbered “Statement of Undisputed Material Facts” (“SUMF”) presented in the MSJ, without

 conceding any other facts not specifically enumerated below.

                1. Amit and Barker’s employment agreements with HTS contain no
                confidentiality obligations and HTS never requested that Amit and Barker
                retain the confidentiality of any information.

        HTS’ Response: Denied. First, Both Amit’s and Barker’s original employment




                                                 4
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1912 Page 8 of 43




 agreements dictate:

               Upon termination of your employment you shall return to the company all
               equipment, materials and documents given to you by the company or
               generated during your employment with the company.

 ECF Nos. 49-6 at 2 (Amit original employment agreement, exhibit to Amit Decl. in support of

 MSJ) and 49-37 at 2 (Barker original employment agreement, exhibit to Barker Decl. in support

 of MSJ) (emphasis added).

        Second, in early 2018 HTS forwarded updated employment documents to Amit and

 Barker, including an “HTS USA Inc. Employee Agreement” (the “2018 Employee Agreement”)

 and “HTS USA Inc. Employee Handbook” (the “Employee Handbook”). See attached Exhibit 1-

 A 1 (email from Ben Kemper to Amit and Barker dated February 28, 2018 and accompanying

 documents).

        The 2018 Employee Agreement includes the following provisions:

        2. Confidential Information.
        A. Company Information. I agree at all times during the term of my
        employment and thereafter, to hold in strictest confidence, and not to use,
        except for the exclusive benefit of the Company, or to disclose to any
        person, firm or entity without written authorization of an authorized officer
        (other than myself), any Confidential Information of the Company. I
        understand that my unauthorized use or disclosure of Confidential
        Information during my employment will lead to disciplinary action, up to
        and including immediate termination and legal action by the Company. I
        understand that “Confidential Information” means any non-public
        information that relates to the actual or anticipated business or research and
        development of the Company, proprietary information, technical data,
        formulae, trade secrets or know-how, including, but not limited to, research,
        business plans, marketing plans, product plans, products, services,
        suppliers, customer lists and customers (including, but not limited to,
        customers of the Company on whom I call or with whom I become
        acquainted during the term of my employment), markets, software, source
        code, developments, development environment, specifications, flow charts,
        inventions, operations, procedures, methods, processes, compilations of


 1
  Unless otherwise indicated, the cited exhibits correspond to those accompanying the enclosed
 Declaration of Ariel Reinitz (Exhibit 1 to this Memorandum).


                                                  5
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1913 Page 9 of 43




       data, technology, designs, drawings, engineering, devices, hardware
       configuration information, marketing, finances or other business
       information.
       [...]
       B. Acknowledgments. I acknowledge that during my employment with the
       Company, I will have access to Confidential Information, all of which shall
       be made accessible to me only in strict confidence; that unauthorized
       disclosure of Confidential Information will damage the Company’s
       business; that Confidential Information would be susceptible to immediate
       competitive application by a competitor of the Company’s; that the
       Company’s business is substantially dependent on access to and the
       continuing secrecy of Confidential Information; that Confidential
       Information is novel, unique to the Company and known only to me, the
       Company
       […]
       D. Third Party Information. I recognize that the Company may have
       received and in the future may receive from third parties associated with the
       Company, e.g., the Company’s customers, suppliers, licensors, licensees,
       partners, or collaborators (“Associated Third Parties”) their confidential or
       proprietary information (“Associated Third Party Confidential
       Information”). By way of example, Associated Third Party Confidential
       Information may include the habits or practices of Associated Third Parties,
       the technology of Associated Third Parties, requirements of Associated
       Third Parties, and information related to the business conducted between
       the Company and such Associated Third Parties. I agree at all times during
       my employment with the Company and thereafter, to hold in the strictest
       confidence, and not to use or to disclose to any person, firm or corporation
       any Associated Third Party Confidential Information, except as necessary
       in carrying out my work for the Company consistent with the Company’s
       agreement with such Associated Third Parties. I understand that my
       unauthorized use or disclosure of Associated Third Party Confidential
       Information during my employment will lead to disciplinary action, up to
       and including immediate termination and legal action by the Company.
       […]
       5. Returning Company Documents. Upon separation from employment
       with the Company or on demand by the Company during my employment,
       I will immediately deliver to the Company, and will not keep in my
       possession, recreate or deliver to anyone else, any and all Company
       property, including, but not limited to, Confidential Information, Associated
       Third Party Confidential Information, as well as all devices and equipment
       belonging to the Company (including computers, handheld electronic
       devices, telephone equipment, and other electronic devices), Company
       credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
       correspondence, specifications, drawings blueprints, sketches, materials,
       photographs, charts, all documents and property, and reproductions of any
       of the aforementioned items that were developed by me pursuant to my



                                                  6
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1914 Page 10 of 43




        employment with the Company, obtained by me in connection with my
        employment with the Company, or otherwise belonging to the Company,
        its successors or assigns, including, without limitation, those records
        maintained pursuant to Section 3.C.

 Id. (emphasis in original).

        The “Employee Handbook” further specifies (p. 10):

        Protecting Company Information. Protecting our Company’s
        confidential information is the responsibility of every employee and we all
        share a common interest in making sure it is not improperly or accidentally
        disclosed. Do not discuss the Company’s confidential business with anyone
        who does not work for us. In addition, all employees must strictly observe
        the terms of the Employee Agreement which was signed at the time of hire.

 Id. (emphasis in original).

        Amit and Barker acknowledged receipt of the 2018 Employee Agreement and the

 Employee Handbook. Both further completed the accompanying “I9” and “W4” documents. See,

 e.g., attached Exhibit 1-B (email correspondence between Amit and HTS management on March

 14, 2018; Amit: “Please find attached my employment documents signed. Let me know if you

 need anything else.”).

        After acknowledging receipt of the 2018 Employee Agreement and the Employee

 Handbook, Amit and Barker continued working HTS for approximately five months (Amit) and

 seven months (Barker), respectively. See, e.g., ECF Nos. 50-2 ¶¶ 5, 96 (Amit MSJ Decl.,

 indicating Amit resigned from HTS on August 10, 2018) and 50-22 ¶ 26 (Barker MSJ Decl.,

 indicating Barker resigned from HTS on October 16, 2018).

        Third, while working for HTS, Amit and Barker received documents and other materials

 conspicuously designated as confidential. For example, Amit was provided with information

 regarding HTS’ “sales pipeline” from then-CEO John Whiteman with the note “FYI and of

 course confidential.” Exhibit 1-C (emphasis added). By way of further example, Exhibit 1-D is




                                                7
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1915 Page 11 of 43




 an email sent to both Amit and Barker containing internal HTS company presentations. The

 attached presentations – HTS’ “Roadmap 2018” (Exhibit 1-E) and HTS’ “Competitors

 Comparison 2018” (Exhibit 1-F) – are both prominently designated as “COMPANY

 SENSITIVE – FOR INTERNAL USE ONLY” on their respective cover pages.

        Fourth, Amit and Barker acknowledged their confidentiality obligations in

 correspondence with each other and with other parties. For example, Amit and Barker exchanged

 numerous documents prominently designated as “Confidential” such as HTS’ “2016 Core Price

 List Jan 12 2016” spreadsheet (the “HTS Pricelist”). See Exhibit 1-J, Exhibit 1-K (further

 discussed below). Similarly, in correspondence with certain customers, Amit sent detailed HTS

 pricing information prominently designated as “For Internal Use Only” and “Confidential.” See

 Exhibit 1-L, Exhibit 1-M, Exhibit 1-N (further discussed below).



                2. HTS cannot show any non-public information about the cameras and
                computers it sells from which HTS derives any economic benefit. The
                manufacturers and technical specifications of the cameras and computers
                sold by HTS are public information and/or industry knowledge.

        HTS’ Response: Denied. Defendants acknowledge Hitron Systems, Inc. (“Hitron”) is a

 camera vendor to HTS. ECF No. 57-2 ¶¶ 26, 30 (Amit MSJ Decl.). And both Hitron and HTS

 acknowledged the need for an NDA in connection with the discussions between them. See

 enclosed email thread between HTS and Hitron in July 2017 (Exhibit 1-O), where Hitron

 identifies “NDA - please advise when we can receive the doc for review” as necessary to

 “mov[e] forward on the LPC cameras.” HTS responds offering an “NDA template for your

 review/signature” and attaches “HTS – NDA.DOC.” Id.

        Amit and Barker were privy to and involved in the design and development of these

 cameras, as reflected in 100’s of emails between HTS and Hitron. Exhibit 1-T shows search



                                                 8
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1916 Page 12 of 43




 results for the term “Hitron” in emails produced by Defendants, showing hundreds of emails

 between HTS and Hitron after HTS forwarded the referenced NDA.

        These communications covered the design, development, configuration, and maintenance

 of HTS’ “N70” and “dual head” cameras. See, e.g., Exhibit 1-U (email between Hitron and HTS

 – including Amit and Barker – re: camera design and development). Attached to the referenced

 email is a “project checklist” which specifies numerous design and development activities

 undertaken by HTS and Hitron in the development of various LPR cameras including HTS’

 “N70” camera. Exhibit 1-V. These activities include the design, development, and configuration

 of specific infrared (IR) filters, IR boards, IR LEDs, I/O interfaces and schematics, firmware

 development, circuit design, alarm triggers, embedded processors / analytics chips, sensors, sun

 shields, and pole mount adaptors, for HTS’ cameras. Id. None of this subject matter constitutes

 “public information” or “industry knowledge.”

        Other internal HTS documents further reflect that HTS’ camera development was not

 “public information.” For example, HTS’ “Roadmap 2018” (Ex. 1-E, designated “COMPANY

 SENSITIVE – FOR INTERNAL USE ONLY”) contains:

            •   detailed internal analysis of HTS’ ‘slow speed’ cameras, including “N50,” “N60,”

                and “N70” models;

            •   analysis of HTS’ ‘slow speed’ cameras with respect to multiple industry

                ‘verticals,’ including a detailed itemization of features missing from HTS’ current

                ‘slow speed’ camera offerings;

            •   assessments reflecting the importance for HTS to develop and implement

                enhancements that address the identified missing features in HTS’ ‘slow speed’

                cameras, and the complexity involved in such development; and




                                                 9
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1917 Page 13 of 43




            •     the sequence in which HTS planned to develop and implement such

                  enhancements to its ‘slow speed’ cameras.

 Id., e.g., in Sections 1.3, 5.2. The “Roadmap 2018” document also contains corresponding

 information regarding HTS’ high speed and mobile cameras. Id. As noted, HTS designated this

 information as “for internal use only” and “company sensitive.” None of it is believed to be

 “public” or industry knowledge.”



                  3. HTS has no secrets related to its vendor identities, relationships, or
                  pricing.

        HTS’ Response: Denied. HTS maintained several documents containing trade secrets

 related to its vendors, relationships and pricing. For example, on January 16, 2017, Amit sent

 Barker HTS’ “2016 Core Price List Jan 12 2016” spreadsheet (the “HTS Pricelist”). Exhibit 1-J.

 The HTS Pricelist (Exhibit 1-K) contains HTS’ retail pricing, cost of goods sold (“COGS”),

 discounted pricing, and profit margins for specific imaging units, lane controllers, embedded

 imaging units, peripherals, controller cabinets, communications peripherals, triggers, power

 supplies, illumination units, and profiling sensors, reflecting HTS’ relationships and pricing with

 respect to multiple vendors including Hitron, MAV, Advantech, Vecow, and ASUS. This

 document is prominently designated as “Confidential” in multiple places. Id. Other pricing data

 Amit and Barker had access to was also designated confidential. See, e.g., Ex. 1-F at 4 (Section

 2.1 “Prices”).



                  4. Defendants do business with only one HTS vendor and Amit’s
                  relationship with that vendor preceded his HTS employment.

        HTS’ Response: As detailed in HTS’ accompanying motion under Rule 56(d), HTS has




                                                 10
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1918 Page 14 of 43




 sought discovery regarding Defendants’ vendor relationships but has not yet received responsive

 documents from Defendants on this issue. Thus, HTS cannot yet present facts (which are

 uniquely in Defendants’ possession) essential to rebut Defendants’ assertions regarding their

 vendor relationships.



                 5. Defendants never learned or used any non-public aspects of HTS’
                 software. In any event, RED’s software was independently developed by
                 Riverland.

         HTS’ Response: Denied. Defendant Amit’s original employment agreement lists

 “[p]rovide input and feedback regarding…new product development” among his job

 responsibilities. ECF No. 49-6 at 1 (Amit original employment agreement). And both Amit and

 Barker received documents containing details of confidential, non-public aspects of HTS’

 software.

         Enclosed as Exhibit 1-D is an email sent to both Amit and Barker containing internal

 HTS presentations. These presentations – HTS’ “Roadmap 2018” (Ex. 1-E) and HTS’

 “Competitors Comparison 2018” (Ex. 1-F) are both designated as “COMPANY SENSITIVE –

 FOR INTERNAL USE ONLY.” And both documents contain substantial non-public information

 regarding HTS’ software. For example, these documents provide detailed analysis of HTS’

 software offerings (including its OCR engine) with respect to multiple industry verticals and

 describe development plans for software enhancements and new features and products. See, e.g.,

 Ex. 1-E, Sections 1.2, 1.4, 3.1, 3.3, 3.4, 4.1, 5.2.

         Additionally, Defendants did have detailed knowledge of various proprietary features

 embodied in HTS’ software. For example, in correspondence with HTS customer DESIGNA on

 October 12, 2017, Amit references HTS’ ‘SeeFusion’ algorithm which provides “the ability to




                                                    11
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1919 Page 15 of 43




 take multiple images from multiple cameras and automatically identify the best readable image.”

 Exhibit 1-G. Amit describes the SeeFusion algorithm as “HTS proprietary ‘secret sauce’ that

 makes [HTS’] accuracy rates in the U.S. better than most.” Id. Amit also refers to the SeeFusion

 algorithm as HTS’ “Flux-Capacitor,” and includes a graphical representation of the ‘flux

 capacitor’ from the Back to the Future film. Id.

        In correspondence with other customers, Amit highlights HTS’ unique ability to process

 images from infrared and color cameras as a feature that “sets HTS apart” from its competitors.

 See attached Exhibit 1-H (email to HTS customer Access Control Group). In the same email,

 Amit attaches an HTS presentation entitled “LPR – A Holistic View” (the “HTS Presentation”).

 Exhibit 1-I.

        The HTS Presentation includes a slide depicting several HTS’ dual camera installations

 (with infrared and color cameras). Id. at 16. This slide and prominently designates this feature as

 HTS’ “Secret Sauce” and “Flux Capacitor” (with an image referencing Back To The Future). Id.

        With respect to Defendants’ assertions regarding non-moving co-defendant Riverland

 (who has only recently been joined and has moved to dismiss – see ECF No. 44), HTS’

 discovery with respect to Riverland has not yet commenced. And, as outlined in HTS’

 accompanying motion under Rule 56(d), HTS has sought discovery regarding Defendants’

 dealings with Riverland but has not yet received responsive documents from Defendants on this

 issue. Thus, HTS cannot yet present facts (which are uniquely in Defendants’ possession)

 essential to rebut Defendants’ assertions regarding Riverland or Defendants’ dealings with

 Riverland.

        In any event, RedLPR’s assertion that its software was developed by Riverland does not

 preclude the possibility that such software incorporates HTS’ trade secrets. Riverland executed




                                                    12
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1920 Page 16 of 43




 an NDA with HTS in June 2018. See ECF Nos. 57-4 ¶ 14 (Byerly MSJ Decl., describing

 execution of the NDA between HTS and Riverland) and 49-51 (copy of the NDA). The NDA

 contemplates HTS and Riverland exchanging “Proprietary Information” including “technical

 data,” “product roadmaps,” “software,” and “intellectual property,” including relating to “camera

 design.” Id.



                6. HTS has no secrets related to its customer identities, relationships, or
                pricing. These customers are well known and easily identifiable by industry
                participants.

        HTS’ Response: Denied. Numerous aspects of HTS’ pricing and customer relationships

 are maintained confidentially. For example, on January 16, 2017, Amit sent Barker HTS’ “2016

 Core Price List Jan 12 2016” spreadsheet (the “HTS Pricelist”). Ex. 1-J. The HTS Pricelist is

 prominently designated “Confidential” in multiple places and includes considerable confidential

 information regarding HTS’ pricing for specific customers and for specific products, as well as

 detailed cost of goods sold (“COGS”) for numerous products, components, and services. Ex. 1-

 K. Other pricing data Amit and Barker had access to was also designated confidential. See, e.g.,

 Ex. 1-F at 4 (Section 2.1 “Prices”).

        Additionally, Defendants knew HTS maintained confidential pricing information. For

 example, in correspondence with one HTS customer, Amit sent an HTS pricing document

 containing detailed pricing and discount information. Exhibit 1-L. This pricelist is prominently

 designated as “For Internal Use Only” and “Confidential.” Exhibit 1-M. In correspondence with

 another customer (in reference to the enclosed pricing information), Amit emphasized:

 “PLEASE KEEP THIS PROPOSAL CONFIDENTIAL!” Exhibit 1-N. (emphasis in original).




                                                 13
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1921 Page 17 of 43




                7. RED does business with only five HTS customers and was able to identify
                these customers using basic industry resources.

        HTS’ Response: As detailed in HTS’ accompanying motion under Rule 56(d), HTS has

 sought discovery regarding Defendants’ customer relationships but has not yet received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut Defendants’ assertions regarding their

 customer relationships.



                8. HTS failed to protect the confidentiality of its alleged trade secrets.
                Among other things, HTS: (i) did not require vendors, customers, or
                employees to sign confidentiality agreements; (ii) discussed, memorialized,
                and disseminated vendor and customer pricing in non-confidential
                documents; and (iii) freely permitted employees to store HTS files,
                documents, and information on personal devices without restriction.

        HTS’ Response: Denied. As discussed above, HTS did utilize confidentiality agreements

 in its dealings with its employees and vendors. HTS also invoked confidentiality in its

 communications with customers. HTS did not “freely permit” its employees to do anything and

 did restrict how employees could utilize HTS’ documents and other information. ECF Nos. 49-6

 at 2 and 49-37 at 2 (Amit/Barker original employment agreements, requiring each to return “all

 [company]…materials and documents” upon termination).

        As also outlined above, in early 2018 HTS forwarded updated employment documents to

 Amit and Barker, including an the “2018 Employee Agreement” and the “Employee Handbook.”

 Ex. 1-A. These documents include detailed confidentiality provisions. Id. Defendants

 acknowledged receipt of these documents and completed accompanying employment paperwork.

 Ex. 1-B. They then continued working HTS for approximately five months (Amit) and seven

 months (Barker), respectively. See, e.g., ECF Nos. 50-2 ¶¶ 5, 96 and 50-22 ¶ 26.




                                                14
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1922 Page 18 of 43




        As also detailed above, HTS’ communications with its vendors were conducted

 confidentially. For example, in communications with camera vendor Hitron (with whom

 Defendant RedLPR admits it now works), both Hitron and HTS acknowledged the need for an

 NDA which HTS sent to Hitron before the discussions progressed. Ex. 1-O.

        As noted above, HTS also designated certain information it sent to customers as

 confidential. See Ex. 1-M, Ex. 1-N.

        Other internal HTS documents further reflect that HTS maintained its internal

 information and documents as confidential. See, e.g., Ex. 1-E (HTS’ “Roadmap 2018,”

 designated “COMPANY SENSITIVE – FOR INTERNAL USE ONLY”).



                9. Plaintiffs fail to show Defendants used any alleged trade secrets and/or
                caused any damages. In addition to not identifying any lost customers or
                sales, Plaintiffs fail to show that any lost sales were due to Defendants’
                allegedly unlawful conduct as opposed to (i) HTS Management’s conduct;
                or (ii) Defendant’s lawful post-employment competition.

        HTS’ Response: Denied. Defendant Amit’s recent presentation refutes this and shows

 Defendants use HTS’ trade secrets.

        In November 2020, Amit gave a detailed 30-minute video presentation of RedLPR’s

 offerings on the “IPVM” website. A recording of the video is available at

 https://ipvm.com/reports/lpr-f20 (subscription required). Exhibit 1-P includes screenshots of

 several slides presented by Amit during this presentation (the “RedLPR Presentation”).

        During the RedLPR Presentation, when presenting the slide with the heading “Multiple

 cameras increase accuracy” (Ex.1-P at 1) Amit describes that:

                So what do we do differently? So we design our own cameras. And we
                typically use multiple cameras per lane, meaning that we take an infrared
                camera and we take a color camera. As you can see we also designed a color
                camera that has while light illumination. So that becomes very useful at



                                                15
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1923 Page 19 of 43




                night. And you can see the result at the bottom. So this is the RedLPR
                license plate and the color image can be read with a color camera then the
                infrared image can be read, and they go into our algorithm and we basically
                pick the best picture out of the best image between the cameras…

 Exhibit 1 ¶ 28 (emphasis added). The referenced slide shows several examples of RedLPR’s

 multi-camera installations. Ex.1-P at 1. Also attached as Exhibit 1-Q are screenshots from

 RedLPR’s website depicting other RedLPR installations that utilize the same multi-camera

 configurations.

        As Amit described during the RedLPR Presentation, RedLPR differentiates itself by

 using “multiple cameras per lane” (color and infrared) and processing the license plate images

 from each camera through its algorithm which “picks the best picture” among the captured

 images. Ex. 1 ¶ 28. The slide Defendants presented when discussing this feature also

 prominently designates this feature as RedLPR’s “flux capacitor” (an apparent reference to the

 component that enabled time travel in the Back to the Future films). Ex.1-P at 1, Ex. 1 ¶¶ 15-17.

        As detailed above, while working for HTS, Amit notably described the same feature as

 being HTS’ “Flux-Capacitor” and the “secret sauce” that differentiated HTS from its competitors.

 See, e.g., Ex. 1-G (describing HTS’ ‘SeeFusion’ algorithm as the “secret sauce” that “take[s]

 multiple images from multiple cameras and automatically identify the best readable image) and

 Ex. 1-I at 16 (presenting a near-identical slide to the one used by RedLPR, showing HTS’ multi-

 camera installations and referring to this feature as HTS’ “Secret Sauce” and “Flux Capacitor”).

        Moreover, as detailed in HTS’ accompanying motion under Rule 56(d), HTS has sought

 discovery regarding Defendants’ use of HTS’ trade secrets and the damage caused as a result

 (including lost customers and sales) but has not yet received responsive documents from

 Defendants on this issue. Thus, HTS cannot yet present facts (which are uniquely in Defendants’

 possession) essential to rebut Defendants’ assertions regarding the full extent of their



                                                  16
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1924 Page 20 of 43




 misappropriation of HTS’ trade secrets and the resulting damage to HTS.



                10. Plaintiffs fail to show that Defendants disclosed any alleged trade
                secrets to Riverland.

        HTS’ Response: Defendant Riverland has only recently been joined in this case and has

 since moved to dismiss. ECF No. 44. As detailed in HTS’ accompanying motion under Rule

 56(d), HTS has sought discovery regarding Defendants’ communications with Riverland but has

 not yet received responsive documents from Defendants on this issue. Thus, HTS cannot yet

 present facts (which are uniquely in Defendants’ possession) essential to rebut Defendants’

 assertions regarding their communications with Riverland.



                11. Plaintiffs fail to show that Amit or Barker disparaged HTS during their
                employment or that any such alleged disparagement damaged Plaintiffs.

        HTS’ Response: Denied. In emails to customers during his employment, Amit disparaged

 HTS. For example, shortly before his resignation, Amit emailed an HTS customer:

                If it makes you feel any better, you are not the only customer awaiting
                equipment from HTS…“A Sorrow shared is a Sorrow Halved” type of
                thing…”
                Personally, this is the worse situation a sales person can be in…

 Exhibit 1-R.

        Moreover, as detailed in HTS’ accompanying motion under Rule 56(d), HTS has sought

 discovery regarding Defendants’ communications concerning HTS but has not received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut Defendants’ assertions concerning

 their communications regarding HTS.




                                                 17
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1925 Page 21 of 43




                12. During this litigation, Plaintiffs failed and refused to sufficiently identify
                any allegedly misappropriated trade secrets.

        HTS’ Response: Denied. HTS has provided detailed identification of its trade secrets,

 including in response to Defendants’ interrogatories. These responses specifically describe the

 trade secrets at issue and identify documents containing such trade secrets. See, e.g., Exhibit 1-S

 (HTS’ interrogatory responses).



                13. Plaintiffs fail to show that Amit or Barker competed with Plaintiffs
                while they were employed by HTS.

        HTS’ Response: As detailed in HTS’ accompanying motion under Rule 56(d), HTS has

 sought discovery regarding Defendants’ activities while employed by HTS but has not received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut this assertion.



                14. Amit and Barker were never employed by Quest or HTS Image.

        HTS’ Response: Both Amit and Barker’s original employment agreements (with HTS

 (USA), Inc. d/b/a HTS Americas) specify various professional responsibilities and obligations

 with respect to Hi-Tech Solutions Ltd. (“HTS LTD”), then the parent company of HTS (USA),

 Inc. ECF Nos. 49-6 (Amit original employment agreement) and 49-37 (Barker original

 employment agreement). HTS Image Processing, Inc. subsequently acquired HTS (USA), Inc.

 and certain assets of HTS LTD. ECF No. 57-2 ¶ 75. Quest Solution, Inc. then acquired HTS

 Image Processing, Inc. See id. and ECF No. 49-25.




                                                   18
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1926 Page 22 of 43




                                     STANDARD OF REVIEW

          “Summary judgment is appropriate only if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

 of law.” Rost ex rel. K.C. v. Steamboat Springs RE-2 School Dist., 511 F.3d 1114, 1118-19 (10th

 Cir. 2008) (quotations and citation omitted).

          “A disputed fact is ‘material’ if it might affect the outcome of the suit under the

 governing law, and the dispute is ‘genuine’ if the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.” Schutz v. Thorne, 415 F.3d 1128, 1132 (10th Cir.

 2005). The burden of proving the nonexistence of a genuine issue of material fact is on the

 moving party. Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1145 (10th Cir.

 2008).

          “When considering a motion for summary judgment, the court must not weigh evidence

 or assess credibility.” Burlington N. & Santa Fe Ry. Co. v. Grant, 505 F.3d 1013, 1022 (10th Cir.

 2007) (concluding that “’[c]redibility facts are jury functions, not those of a judge’”) (quoting

 Anderson v. Liberty Lobby, Inc., 447 U.S. 242, 255 (1986)). And the Court must “view the

 evidence and draw reasonable inferences therefrom in the light most favorable to the nonmoving

 party.” Schutz, 415 F.3d at 1132. “If the evidence presented on a dispositive issue is subject to

 conflicting, reasonable interpretations, summary judgment is improper.” SCO Grp., Inc. v.

 Novell, Inc., 578 F.3d 1201, 1218 (10th Cir. 2009).




                                                   19
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1927 Page 23 of 43




                                           ARGUMENT

 I.     The RedLPR Defendants’ Motion Fails Because There Are Numerous Disputes of
        Material Fact as to Trade Secret Misappropriation
        Defendants’ Motion fails because numerous aspects of HTS’ trade secret

 misappropriation claims are disputed.

        A. HTS Has Sufficiently Identified Its Trade Secrets
         HTS has provided detailed identification of its trade secrets, including in response to

 Defendants’ interrogatories. These responses specifically describe the trade secrets at issue and

 identify documents containing such trade secrets. See, e.g., HTS’ Response to SUMF (above) ¶

 12 and Ex. 1-S (HTS’ interrogatory responses).

        B. Defendants Learned of and Used HTS’ Software-Related Trade Secrets
         Defendants Amit and Barker had detailed knowledge of various proprietary features

 embodied in HTS’ software. See HTS’ Response to SUMF (above) ¶ 5.

        For example, in various communications and presentations, Amit references HTS’

 ‘SeeFusion’ algorithm which provides “the ability to take multiple images from multiple cameras

 and automatically identify the best readable image.” Ex. 1-G. Amit describes the SeeFusion

 algorithm as “HTS proprietary ‘secret sauce’ that makes [HTS’] accuracy rates in the U.S. better

 than most.” Id. Amit also refers to the SeeFusion algorithm as HTS’ “Flux-Capacitor.” Id.

        In correspondence with other customers, Amit highlights HTS’ unique ability to process

 images from infrared and color cameras as a feature that “sets HTS apart” from its competitors.

 Ex. 1-H. And an attached presentation includes a slide depicting several HTS’ multi-camera

 installations (with infrared and color cameras), identifying this feature as HTS’ “Secret Sauce”

 and “Flux Capacitor” (with an image referencing Back to the Future). Ex. 1-I at 16.

        Defendant Amit’s original employment agreement lists “[p]rovide input and feedback

 regarding…new product development” among his job responsibilities. ECF No. 49-6 at 1 (Amit


                                                  20
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1928 Page 24 of 43




 original employment agreement). And both Amit and Barker received documents containing

 details of confidential, non-public aspects of HTS’ software.

         For example, Both Amit and Barker received internal HTS presentations including HTS’

 “Roadmap 2018” (Ex. 1-E, designated “COMPANY SENSITIVE – FOR INTERNAL USE

 ONLY”). This presentation contains substantial non-public information regarding HTS’

 software. For example, the Roadmap 2018 provides detailed analysis of HTS’ software offerings

 (including its OCR engine) with respect to multiple industry verticals and describes development

 plans for software enhancements and new features and products. See, e.g., id. Sections 1.2, 1.4,

 3.1, 3.3, 3.4, 4.1, 5.2.

         Accordingly, Defendants did learn of HTS’ software-related trade secrets. And, as further

 described below, Defendants used these software-related trade secrets, including by offering

 software embodying HTS’ ‘SeeFusion’ algorithm which Defendants themselves acknowledge is

 HTS’ “secret sauce” and “flux capacitor.”

         At minimum, this evidence creates a genuine dispute of material fact as to Defendants’

 knowledge and use of HTS’ software-related trade secrets, sufficient to defeat Defendants’

 Motion.

         C. HTS Possesses Trade Secrets Relating to Its Cameras and Computers
           Defendants acknowledge Hitron is a camera vendor to HTS. ECF No. 57-2 ¶¶ 26, 30.

 And both Hitron and HTS acknowledged the need for an NDA in connection with the technical

 discussions between them concerning camera design and development. See, e.g., HTS’ Response

 to SUMF (above) ¶ 2 and Ex. 1-O.

         Amit and Barker were privy to and involved in the design and development of these

 cameras, as reflected in hundreds of emails between HTS and Hitron. Ex. 1-T. These

 communications covered the design, development, configuration, and maintenance of HTS’


                                                21
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1929 Page 25 of 43




 “N70” and “dual head” cameras. See, e.g., Exs. 1-U, 1-V (“project checklist” specifying design

 and development activities undertaken by HTS and Hitron in the development of LPR cameras

 including HTS’ “N70” camera). These activities include the design, development, and

 configuration of specific infrared (IR) filters, IR boards, IR LEDs, I/O interfaces and schematics,

 firmware development, circuit design, alarm triggers, embedded processors / analytics chips,

 sensors, sun shields, and pole mount adaptors, for HTS’ cameras. Id. None of this subject matter

 constitutes “public information” or “industry knowledge.”

        Other internal HTS documents further reflect that HTS’ camera development was not

 “public information.” For example, HTS’ “Roadmap 2018” (Ex. 1-E, designated “COMPANY

 SENSITIVE – FOR INTERNAL USE ONLY”) contains:

            •   detailed internal analysis of HTS’ ‘slow speed’ cameras, including “N50,” “N60,”

                and “N70” models;

            •   analysis of HTS’ ‘slow speed’ cameras with respect to multiple industry

                ‘verticals,’ including a detailed itemization of features missing from HTS’ current

                ‘slow speed’ camera offerings;

            •   assessments reflecting the importance for HTS to develop and implement

                enhancements that address the identified missing features in HTS’ ‘slow speed’

                cameras, and the complexity involved in such development; and

            •   the sequence in which HTS planned to develop and implement such

                enhancements to its ‘slow speed’ cameras.

 Id., e.g., in Sections 1.3, 5.2. The “Roadmap 2018” document also contains corresponding

 information regarding HTS’ high speed and mobile cameras. Id. As noted, HTS designated this

 information as “for internal use only” and “company sensitive.” None of it is believed to be



                                                 22
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1930 Page 26 of 43




 “public” or industry knowledge.”

        Accordingly, HTS does have protectible trade secrets relating to its cameras and

 computers. At minimum, the referenced evidence creates a genuine dispute of material fact as to

 HTS’ possession of trade secrets relating to its cameras and computers, sufficient to defeat

 Defendants’ Motion.

        D. HTS Possesses Trade Secrets Relating to Its Vendors
         HTS maintained several documents containing trade secrets related to its vendors,

 relationships and pricing. See HTS’ Response to SUMF (above) ¶ 3. For example, HTS’ “2016

 Core Price List Jan 12 2016” spreadsheet (the “HTS Pricelist”) contains HTS’ retail pricing, cost

 of goods sold (“COGS”), discounted pricing, and profit margins for specific imaging units, lane

 controllers, embedded imaging units, peripherals, controller cabinets, communications

 peripherals, triggers, power supplies, illumination units, and profiling sensors, reflecting HTS’

 relationships and pricing with respect to multiple vendors including Hitron, MAV, Advantech,

 Vecow, and ASUS. Ex. 1-K. This document is prominently designated as “Confidential” in

 multiple places. Id. Other pricing data Defendants had access to was also designated confidential.

 See, e.g., Ex. 1-F at 4 (Section 2.1 “Prices”).

        Defendants claim that the identities of HTS’ vendors are “well-known” and suggest this

 precludes HTS possessing any vendor-related trade secrets. MSJ at 25-27. Defendants miss the

 point. “[A] trade secret can be a ‘compilation’ that derives independent value, actual or potential,

 from not being generally known to, and not being readily ascertainable by proper means by,

 other persons who can obtain economic value from its disclosure or use.” Bimbo Bakeries USA,

 Inc. v. Sycamore, No. 2:13-cv-00749 DN, 2017 U.S. Dist. LEXIS 57861, at *6-7 (D. Utah Mar.

 29, 2017) “A compilation can be made up of known elements, if the combination itself is outside

 the general knowledge and not ascertainable by proper means.” Id.


                                                   23
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1931 Page 27 of 43




        Here, the HTS Pricelist constitutes a protectible compilation which is valuable to HTS

 and is not known to others who can obtain value from it (e.g., competing LPR providers). Even if

 the HTS Pricelist includes certain “well-known” elements such as the names of various vendors,

 it contains considerable non-public information including HTS’ COGS, profit margins,

 discounted pricing, and other internal HTS information.

        In any event, this document – reflecting numerous aspects of HTS’ business relationships

 with vendors and customers over years of dealings – constitutes a protectible compilation which

 is not known and could not be readily ascertained by the public. “The Tenth Circuit has been

 clear that when the plaintiff asserts trade secret protection under a compilation theory, an

 analysis of the individual trade secret components in isolation is improper.” Id. (citing Rivendell

 Forest Prods, Ltd. v. Georgia-Pacific Corp., 28 F.3d 1042, 1045 (10th Cir. 1994)).

        The same holds for HTS’ Sales Pipeline. See MSJ at 7 and Ex. A22 to Amit MSJ Decl.

 (ECF No. 50-13). The Sales Pipeline aggregates detailed information relating to over 100 LPR

 projects HTS was attempting to secure. This information includes considerable non-public

 information relating to internal assessments HTS computed relating to each project. In any

 event, the Sales Pipeline is a protectible trade secret because it constitutes a compilation which is

 not known and could not be readily ascertained by the public. This information held significant

 value to HTS – as reflected in the dollar amounts associated with the various listed projects – and

 was not known to others who can obtain value from it (e.g., competing LPR providers).

        Accordingly, HTS does have protectible trade secrets relating to its vendors. At

 minimum, the above-identified evidence creates a genuine dispute of material fact as to HTS’

 possession of trade secrets relating to its vendors, sufficient to defeat Defendants’ Motion.




                                                  24
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1932 Page 28 of 43




        E. HTS Possesses Trade Secrets Relating to Its Customers and Pricing
         Numerous aspects of HTS’ pricing and customer relationships are maintained

 confidentially. See HTS’ Response to SUMF (above) ¶ 6. For example, HTS’ “2016 Core Price

 List Jan 12 2016” spreadsheet (the “HTS Pricelist”) is prominently designated as “Confidential”

 in multiple places . Ex. 1-K. The “HTS Pricelist includes considerable confidential information

 regarding HTS’ pricing for specific customers and for specific products, as well as detailed cost

 of goods sold (“COGS”) for numerous products, components, and services. Id. See also Ex. 1-F

 at 4 (Section 2.1 “Prices”) (additional pricing data designated as confidential).

        As outlined above, the HTS Pricelist constitutes a protectible compilation which is

 valuable to HTS and is not known to others who can obtain value from it. Even if the HTS

 Pricelist includes certain “well-known” elements such as the names of various customers, it

 contains considerable non-public information including HTS’ COGS, profit margins, discounted

 pricing, and other internal HTS information. In any event, this compilation of information –

 reflecting numerous aspects of HTS’ business relationships with numerous vendors and

 customers over years of dealings – constitutes a protectible compilation which is not known and

 could not be readily ascertained by the public. “[W]hen the plaintiff asserts trade secret

 protection under a compilation theory, an analysis of the individual trade secret components in

 isolation is improper.” Bimbo Bakeries USA, Inc. U.S. Dist. LEXIS 57861, at *6-7.

        Additionally, Defendants’ own correspondence reflects their knowledge that HTS

 maintained confidential pricing information. For example, in correspondence with various HTS

 customers, Amit sent HTS pricing documents containing detailed pricing and discount

 information and prominently designated as “For Internal Use Only” and “Confidential.” Exs. 1-

 L, 1-M. In correspondence other customers regarding pricing information, Amit emphasized:

 “PLEASE KEEP THIS PROPOSAL CONFIDENTIAL!” Ex. 1-N.


                                                  25
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1933 Page 29 of 43




        Accordingly, HTS does have protectible trade secrets relating to its customers and

 pricing. At minimum, the above-identified evidence creates a genuine dispute of material fact as

 to HTS’ possession of trade secrets relating to its customers and pricing, sufficient to defeat

 Defendants’ Motion.

        F. HTS Took Reasonable Efforts to Protect Its Trade Secrets
         HTS utilized confidentiality agreements in its dealings with its employees and vendors.

 HTS also invoked confidentiality in its communications with customers. See HTS’ Response to

 SUMF (above) ¶¶ 1, 6, 8.

        With respect to Amit and Barker, their original employment agreements obligate them to

 return “all [company]…materials and documents” upon termination.” ECF Nos. 49-6 at 2 and

 49-37 at 2.

        Additionally, in early 2018 HTS forwarded updated employment documents to Amit and

 Barker, including an the “2018 Employee Agreement” and the “Employee Handbook.” Ex. 1-A.

 These documents include detailed confidentiality provisions. Id. Amit and Barker acknowledged

 receipt of these documents and completed accompanying employment paperwork. Ex. 1-B. Amit

 and Barker then continued working HTS for approximately five months (Amit) and seven

 months (Barker), respectively. See, e.g., ECF Nos. 50-2 ¶¶ 5, 96 and 50-22 ¶ 26.

        As also detailed above, HTS’ communications with its vendors were conducted

 confidentially. For example, in communications with camera vendor Hitron, both Hitron and

 HTS acknowledged the need for an NDA which HTS sent to Hitron before discussions

 progressed. Ex. 1-O.

        As noted above, HTS also designated certain information it sent to customers as

 confidential. See Ex. 1-M, Ex. 1-N.

        Other internal HTS documents further reflect that HTS maintained its internal


                                                  26
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1934 Page 30 of 43




 information and documents as confidential. See, e.g., Ex. 1-E (HTS’ “Roadmap 2018,”

 designated “COMPANY SENSITIVE – FOR INTERNAL USE ONLY”).

        Defendants argue that HTS did not take “adequate precautions” to protect its trade

 secrets. MSJ at 28. However, “efforts to maintain the secrecy of a trade secret need only be

 reasonable under the circumstances.” John Bean Techs. Corp. v. B GSE Grp., LLC, No. 1:17-cv-

 142-RJS-DAO, 2020 U.S. Dist. LEXIS 146261, at *20 (D. Utah Aug. 13, 2020) (quotations

 omitted). “[R]easonable efforts does not mean all conceivable efforts, nor are heroic measures

 required. Thus, a plaintiff can meet this requirement even though a defendant manages to point

 out aspects of plaintiff's procedures that could have been stronger.” Id. (cleaned up) (finding

 reasonable a plaintiff’s use of various proprietary notices, company policies, and confidentiality

 disclaimers, provisions, and agreements). 2

        Here, HTS utilized proprietary notices, company policies, and confidentiality disclaimers,

 provisions, and agreements in its dealings with its employees, vendors, and customers, as

 outlined above. These efforts were eminently reasonable under the circumstances. In any event,

 the above-referenced evidence creates a question of fact as to the reasonableness of these

 precautions, sufficient to defeat Defendants’ Motion. “At bottom, Defendants’ arguments

 amount to claiming [plaintiffs] could have implemented stronger measures to protect [its] trade

 secrets. But if a plaintiff were required to prove it could do nothing more to protect its trade

 secrets to establish it took reasonable efforts to maintain their secrecy, plaintiffs would rarely, if




 2
   In any event, “the presence of an express confidentiality or non-disclosure agreement is not
 necessarily required for a trade secret owner’s efforts to be reasonable under the circumstances.
 In fact, Utah courts expressly allow a trade secret misappropriation action to proceed where the
 secret was conveyed to the defendant under an implied agreement limiting disclosure.”
 Hammerton, Inc. v. Heisterman, No. 2:06-CV-00806 TS, 2008 U.S. Dist. LEXIS 38036, at *28
 (D. Utah May 8, 2008) (quotations omitted).


                                                   27
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1935 Page 31 of 43




 ever, prevail on a [trade secret misappropriation] claim.” Id.

        G. Amit and Barker Were Obligated to Maintain the Confidentiality of HTS’ Trade
           Secrets
         Amit and Barker did have confidentiality obligations to HTS. See HTS’ Response to

 SUMF (above) ¶ 1.

        Amit and Barker’s original employment agreements obligate them to return “all

 [company]…materials and documents” upon termination.” ECF Nos. 49-6 at 2 and 49-37 at 2.

 And in early 2018 HTS forwarded updated employment documents to Amit and Barker,

 including an the “2018 Employee Agreement” and the “Employee Handbook.” Ex. 1-A. These

 documents include detailed confidentiality provisions. Id. Amit and Barker acknowledged receipt

 of these documents and completed accompanying employment paperwork. Ex. 1-B. Amit and

 Barker then continued working HTS for approximately five months (Amit) and seven months

 (Barker), respectively. See, e.g., ECF Nos. 50-2 ¶¶ 5, 96 and 50-22 ¶ 26.

        “Documents such as the Employee Handbook… can create contractual obligations[.]”

 First Am. Title Ins. Co. v. Nw. Title Ins. Agency, LLC, No. 2:15-cv-00229-DN, 2016 U.S. Dist.

 LEXIS 162893, at *61-62 (D. Utah Nov. 23, 2016). “[T]he employee’s performance of service

 pursuant to the employer’s offer constitutes both the employee’s acceptance of the offer and the

 employee’s consideration for the contract. In short, the employee’s retention of employment

 constitutes acceptance of the offer of a unilateral contract; by continuing to stay on the job,

 although free to leave, the employment supplies the necessary consideration for the offer.” Id.

 (cleaned up).

        Here, Amit and Barker received the 2018 Employee Agreement and the Employee

 Handbook, acknowledged receipt of these documents, completed related employment

 paperwork, and then continued working for HTS for substantial periods of time. This conduct



                                                  28
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1936 Page 32 of 43




 “constitutes [Amit’s and Barker’s] acceptance” of HTS’ offer. Id. The confidentiality obligations

 contained in the 2018 Employee Agreement and the Employee Handbook are thus binding on

 Amit and Barker.

        Additionally, while working for HTS, Defendants received documents and other

 materials conspicuously designated as confidential. For example, Amit was provided with

 information regarding HTS’ “sales pipeline” from then-CEO John Whiteman with the note “FYI

 and of course confidential.” Ex. 1C (emphasis added). By way of further example, Ex. 1-D is an

 email sent to both Amit and Barker containing internal HTS company presentations. The

 attached presentations – HTS’ “Roadmap 2018” (Ex. 1-E) and HTS’ “Competitors Comparison

 2018” (Exhibit 1-F) – are both prominently designated as “COMPANY SENSITIVE – FOR

 INTERNAL USE ONLY.”

        And Defendants also acknowledged their confidentiality obligations in correspondence

 with each other and with other parties. For example, Amit and Barker exchanged numerous

 documents prominently designated as “Confidential” such as HTS’ “2016 Core Price List Jan 12

 2016” spreadsheet (the “HTS Pricelist”). Exs. 1-J, 1-K. Similarly, in correspondence with certain

 customers, Amit sent detailed HTS pricing information prominently designated as “For Internal

 Use Only” and “Confidential.” Exs. 1-L, 1-M, 1-N.

        Accordingly, Amit and Barker were obligated to maintain the confidentiality of HTS’

 trade secrets. At minimum, the above-identified evidence creates a genuine dispute of material

 fact as to Amit’s and Barker’s obligations to maintain the confidentiality of HTS’ trade secrets,

 sufficient to defeat Defendants’ Motion.

        H. Defendants Misappropriated HTS’ Trade Secrets
         Defendants did misappropriate HTS’ trade secrets. See HTS’ Response to SUMF

 (above) ¶ 9. For example, Amit’s recent presentation on the IPVM website shows Defendants


                                                 29
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1937 Page 33 of 43




 use HTS’ trade secrets.

        During the RedLPR Presentation in November 2020, Amit presented a slide titled

 “Multiple cameras increase accuracy” (Ex.1-P at 1) and explained:

                So what do we do differently? So we design our own cameras. And we
                typically use multiple cameras per lane, meaning that we take an infrared
                camera and we take a color camera. As you can see we also designed a color
                camera that has while light illumination. So that becomes very useful at
                night. And you can see the result at the bottom. So this is the RedLPR
                license plate and the color image can be read with a color camera then the
                infrared image can be read, and they go into our algorithm and we basically
                pick the best picture out of the best image between the cameras…

 Exhibit 1 ¶ 28 (emphasis added). The referenced slide shows several examples of RedLPR’s

 multi-camera installations (Ex. 1-Q shows further examples of such installations).

        As Amit described during the RedLPR Presentation, RedLPR differentiates itself by

 using “multiple cameras per lane” (color and infrared) and processing the license plate images

 from each camera through its algorithm which “picks the best picture” among the captured

 images. Ex. 1 ¶ 28. The slide Defendants presented when discussing this feature also

 prominently designates this feature as RedLPR’s “flux capacitor.” 3

        Notably, while working for HTS, Amit described the same feature as being HTS’ “Flux-

 Capacitor” and the “secret sauce” that differentiated HTS from its competitors. See, e.g., Ex. 1-G

 (describing HTS’ ‘SeeFusion’ algorithm as the “secret sauce” that “take[s] multiple images from

 multiple cameras and automatically identify the best readable image) and Ex. 1-I at 16

 (presenting a near-identical slide to the one used by RedLPR, showing HTS’ multi-camera

 installations and prominently referring to this features as HTS’ “Secret Sauce” and “Flux




 3
  During the RedLPR Presentation, Amit further emphasized that this feature enhanced the
 accuracy of RedLPR’s license plate recognition (LPR) capabilities. See, e.g., Ex. 1-P at 2 (“What
 separates the Men from the Boys? A. Live Demonstration – Accuracy”) (emphasis in original).


                                                30
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1938 Page 34 of 43




 Capacitor”).

        A side-by-side comparison of the referenced slide from the HTS Presentation and the one

 used by Amit in the RedLPR Presentation is illustrative:




        HTS Presentation (Ex. 1-I at 16)                RedLPR Presentation (Ex. 1-P at 1)

        RedLPR’s identification of the same algorithm that Amit himself previously identified as

 HTS’ “secret sauce” and “flux capacitor” is textbook evidence of misappropriation. RedLPR’s

 use of the same slides and terminology (down to the Back To The Future references) further

 underscores this claim. In any event, this evidence at minimum creates a genuine dispute of

 material fact as to Defendants’ misappropriation of HTS’ trade secrets, sufficient to defeat

 Defendants’ Motion. 4




 4
   Moreover, “[i]n the absence of direct evidence, courts generally allow use of circumstantial
 evidence to prove misappropriation of trade secrets because requiring direct evidence would
 foreclose most trade-secret claims from reaching the jury [as] corporations rarely keep direct
 evidence of their use ready for another party to discover.” Hammerton, Inc. v. Heisterman, 2008
 U.S. Dist. LEXIS 38036, at *32. “Thus, a plaintiff may prove use of its trade secrets by showing
 (1) access by the defendant to the trade secret and (2) similarity in the respective designs or
 products of the defendant and the trade secret owner.” As detailed above, HTS has shown
 Defendants’ access to its trade secrets and the similarities between HTS and RedLPR’s products.
 This is sufficient to create a genuine dispute of materials fact regarding misappropriation,
 sufficient to defeat Defendants’ Motion.

                                                 31
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1939 Page 35 of 43




        I. Quest Solution Inc. and HTS Image Processing, Inc. Have Standing to Assert
           Claims Against Defendants
        Defendants’ suggest that Quest Solution Inc. and HTS Image Processing, Inc. lack

 standing to assert trade secret claims against them because these entities have “no relationship

 with Amit and Barker.” MSJ at 31. Yet both Amit and Barker’s original employment agreements

 (with HTS (USA), Inc. d/b/a HTS Americas) specify various professional responsibilities and

 obligations with respect to Hi-Tech Solutions Ltd. (“HTS LTD”), then the parent company of

 HTS (USA), Inc. ECF Nos. 49-6 (Amit original employment agreement) and 49-37 (Barker

 original employment agreement). HTS Image Processing, Inc. subsequently acquired HTS

 (USA), Inc. and certain assets of HTS LTD. ECF No. 57-2 ¶ 75. Quest Solution, Inc. then

 acquired HTS Image Processing, Inc. See id. and ECF No. 49-25. Accordingly, there exists, at

 minimum a genuine dispute of material fact as to whether Defendants’ misappropriation of HTS’

 trade secrets is actionable by Quest Solution Inc. and/or HTS Image Processing, Inc., sufficient

 to defeat Defendants’ Motion. The same holds regarding the other claims in this case.



 II.    The Motion Fails Because There Are Disputes of Material Fact as to Breach of
        Fiduciary Duty Which is Not Preempted by the UTSA
        Defendants argue that summary judgment is appropriate as to HTS’ breach of fiduciary

 duty claim because, they claim, “Plaintiffs cannot show any disparagement.” MSJ at 32. But

 Defendants did disparage HTS. Shortly before his resignation, Amit emailed HTS customers:

                If it makes you feel any better, you are not the only customer awaiting
                equipment from HTS…“A Sorrow shared is a Sorrow Halved” type of
                thing…”
                Personally, this is the worse situation a sales person can be in…

 Ex. 1-R. This, at minimum, creates a genuine dispute of material fact as to Defendants’ breach of

 their fiduciary duties, sufficient to defeat Defendants’ Motion.



                                                 32
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1940 Page 36 of 43




        Defendants also suggest that HTS’ breach of fiduciary duty claims are preempted by its

 trade secret misappropriation claims. In doing so, Defendants misstate the substance of HTS’

 breach of fiduciary duty claim, which explicitly encompasses non-trade secret subject matter.

 See, e.g., ECF No. 39 ¶¶ 177, 180 (Defendants “owed and continue[] to owe HTS a ﬁduciary

 duty to not steal, misappropriate or convert HTS’… property and other assets of HTS.”). See also

 id. ¶ 184:

               [T]he ﬁduciary duties and other obligations owed by Defendants Amit and
               Barker to HTS required that Amit and Barker, in the performance of their
               duties for HTS, to refrain, inter alia, from: pursuing private business
               interests that conﬂict with business interests of HTS, deriving a personal
               proﬁt at the expense of HTS, doing anything that might waste, or in any way
               diminish the value of, the… property, or any other assets of HTS, usurping
               for their own beneﬁt or advantage business opportunities rightly belonging
               to HTS, acquiring, converting or misappropriating property, assets or
               interests in which HTS has an interest or a reasonable expectation of such
               interest, including… property, assets, or business opportunities, interfering
               with the conduct of the business of HTS, including the relationship between
               HTS and its customers, partners and contacts, and engaging individually or
               collectively in a business or endeavor which competes with HTS and
               violates HTS’ legal rights and its rights in HTS’… property and other assets
               of HTS.

 Accordingly, contrary to Defendants’ assertion, HTS’ breach of fiduciary duty claims are not

 “dependent” on its trade secret misappropriation claims, and are thus not preempted.

        Evidence of Defendants’ misuse of HTS’ non-trade secret property (in breach of their

 fiduciary duties) is also evident from other slides presented during the RedLPR Presentation

 described above. Several of the slides used by Defendants in the RedLPR Presentation appear to

 be copied almost word-for-word from the HTS Presentation.

        For example:




                                                33
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1941 Page 37 of 43




       HTS Presentation (Ex. 1-I at 2)         RedLPR Presentation (Ex. 1-P at 3)




       HTS Presentation (Ex. 1-I at 4)         RedLPR Presentation (Ex. 1-P at 4)




       HTS Presentation (Ex. 1-I at 15)        RedLPR Presentation (Ex. 1-P at 5)



                                          34
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1942 Page 38 of 43




        HTS Presentation (Ex. 1-I at 27)                RedLPR Presentation (Ex. 1-P at 6)

        This, at minimum, creates a genuine dispute of material fact as to Defendants’ breach of

 their fiduciary duties, sufficient to defeat Defendants’ Motion.

        Moreover, as outlined in HTS’ accompanying motion under Rule 56(d), HTS has sought

 discovery regarding Defendants’ communications concerning HTS but has not received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut this assertion.



 III.   The Motion Fails Because There Are Disputes of Material Fact as to Tortious
        Interference Which is Not Preempted by the UTSA
        Defendants argue that HTS’ tortious interference claims are preempted by its trade secret

 misappropriation claims. MSJ at 36. In doing so, Defendants misstate the substance of HTS’

 tortious interference claims, which explicitly encompasses non-trade secret subject matter. See,

 e.g., ECF No. 39 ¶ 196 (Defendants “intentionally interfered… with [HTS’] relationships by…

 operating and promoting RedLPR and using HTS’… property to develop and promote products

 and services virtually indistinguishable from those provided by HTS…”), ¶ 197 (Defendants…

 intentionally interfered and continue to interfere with [HTS’] relationships by communicating



                                                 35
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1943 Page 39 of 43




 knowingly false, defamatory information to HTS’ existing and prospective customers regarding

 HTS’ management, operations, and financial position.”). Accordingly, HTS’ tortious interference

 claims do not “rely” on its trade secret misappropriation claims and are thus not preempted.

        Moreover, as outlined in Section III (above), Defendants’ unlawfully used HTS’ non-

 trade secret property to develop and promote products and services virtually indistinguishable

 from those provided by HTS (as reflected in the slides presented during the RedLPR Presentation

 described above, which appear to be copied directly from the HTS Presentation). And

 Defendants concede they do business with at least five HTS customers. ECF No. 57-2 ¶ 51

 (Amit MSJ Decl.). This, at minimum, creates a genuine dispute of material fact as to Defendants’

 tortious interference with HTS’ relationships, sufficient to defeat Defendants’ Motion.

        Moreover, as outlined in HTS’ accompanying motion under Rule 56(d), HTS has sought

 discovery regarding Defendants’ communications concerning HTS but has not received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut this assertion.



 IV.    The Motion Fails Because There Are Disputes of Material Fact as to Unjust
        Enrichment Which is Not Preempted by the UTSA
        Defendants argue that HTS’ unjust enrichment claims are preempted by its trade secret

 misappropriation claims. MSJ at 37-38. In doing so, Defendants misstate the substance of HTS’

 unjust enrichment claims, which encompass non-trade secret subject matter. See, e.g., ECF No.

 39 ¶ 207 (“Defendants…have unlawfully taken and retained from HTS the value of its… existing

 and prospective business relationships, and other property, without just compensation to HTS.”).

 Accordingly, HTS’ unjust enrichment claims are not “predicated on” on its trade secret

 misappropriation claims and are thus not preempted.



                                                 36
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1944 Page 40 of 43




        Moreover, as outlined in HTS’ accompanying motion under Rule 56(d), HTS has sought

 discovery regarding Defendants’ activities concerning HTS’ property but has not received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut this assertion.



 V.     The Motion Fails Because There Are Disputes of Material Fact as to Unfair
        Competition Which is Not Preempted by the UTSA
        Defendants argue that HTS’ unfair competition claims are preempted by its trade secret

 misappropriation claims. MSJ at 38-39. In doing so, Defendants misstate the substance of HTS’

 unfair competition claims, which encompass non-trade secret subject matter. See, e.g., ECF No.

 39 ¶ 213 (“HTS has invested substantial labor, skill, and expenditures in developing its valuable

 property rights and benefits in… other valuable assets.”). Accordingly, HTS’ unfair competition

 claims are not reliant on its trade secret misappropriation claims and are thus not preempted.

        Moreover, as outlined in HTS’ accompanying motion under Rule 56(d), HTS has sought

 discovery regarding Defendants’ activities concerning HTS’ property but has not received

 responsive documents from Defendants on this issue. Thus, HTS cannot yet present facts (which

 are uniquely in Defendants’ possession) essential to rebut this assertion.



 VI.    The Motion Fails Because There Are Disputes of Material Fact as to Breach of
        Implied Covenant of Good Faith and Fair Dealing
        Defendants argue that HTS’ claims for breach of the implied covenant of good faith and

 fair dealing fail because – Defendants claim – Amit and Barker’s agreements with HTS’ contain

 no confidentiality obligations. This premise is false.

        As outlined in detail above, both Amit’s and Barker’s original employment agreements

 dictate contained confidentiality obligations to HTS. See HTS’ Response to SUMF (above) ¶ 1,


                                                  37
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1945 Page 41 of 43




 ECF Nos. 49-6 at 2 and 49-37 at 2 (“Upon termination of your employment you shall return to

 the company all equipment, materials and documents given to you by the company or generated

 during your employment with the company.”) (emphasis added).

        And in early 2018 HTS forwarded updated employment documents to Amit and Barker,

 including an the “2018 Employee Agreement” and the “Employee Handbook.” Ex. 1-A. These

 documents include detailed confidentiality provisions. Id. Amit and Barker acknowledged receipt

 of these documents and completed accompanying employment paperwork. Ex. 1-B. Amit and

 Barker then continued working HTS for approximately five months (Amit) and seven months

 (Barker), respectively. See, e.g., ECF Nos. 50-2 ¶¶ 5, 96 and 50-22 ¶ 26.

        “Documents such as the Employee Handbook… can create contractual obligations[.]”

 First Am. Title Ins. Co. v. Nw. Title Ins. Agency, LLC, No. 2:15-cv-00229-DN, 2016 U.S. Dist.

 LEXIS 162893, at *61-62 (D. Utah Nov. 23, 2016). “[T]he employee’s performance of service

 pursuant to the employer’s offer constitutes both the employee’s acceptance of the offer and the

 employee's consideration for the contract. In short, the employee’s retention of employment

 constitutes acceptance of the offer of a unilateral contract; by continuing to stay on the job,

 although free to leave, the employment supplies the necessary consideration for the offer.” Id.

 (cleaned up).

        Here, Amit and Barker received the 2018 Employee Agreement and the Employee

 Handbook, acknowledged receipt of these documents, completed related employment

 paperwork, and then continued working for HTS for substantial periods of time. This conduct

 “constitutes [Amit’s and Barker’s] acceptance” of HTS’ offer. Id. The confidentiality obligations

 contained in the 2018 Employee Agreement and the Employee Handbook are thus binding on

 Amit and Barker.




                                                  38
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1946 Page 42 of 43




        Moreover, while working for HTS, Amit and Barker received documents and other

 materials conspicuously designated as confidential. For example, Amit was provided with

 information regarding HTS’ “sales pipeline” from then-CEO John Whiteman with the note “FYI

 and of course confidential.” Ex. 1-C (emphasis added). By way of further example, Ex. 1-D is an

 email sent to both Amit and Barker containing internal HTS company presentations. The

 attached presentations – HTS’ “Roadmap 2018” (Ex. 1-E) and HTS’ “Competitors Comparison

 2018” (Exhibit 1-F) – are both prominently designated as “COMPANY SENSITIVE – FOR

 INTERNAL USE ONLY.”

        Additionally, Amit and Barker acknowledged their confidentiality obligations in

 correspondence with each other and with other parties. For example, Amit and Barker exchanged

 numerous documents prominently designated as “Confidential” such as HTS’ “2016 Core Price

 List Jan 12 2016” spreadsheet (the “HTS Pricelist”). Exs. 1-J, 1-K. Similarly, in correspondence

 with certain customers, Amit sent detailed HTS pricing information prominently designated as

 “For Internal Use Only” and “Confidential.” Exs. 1-L, 1-M, 1-N.

        Accordingly, Defendants’ Motion fails as to HTS’ claims for breach of the implied

 covenant of good faith and fair dealing because Amit and Barker were obligated to maintain the

 confidentiality of HTS’ trade secrets. At minimum, the above-identified evidence creates a

 genuine dispute of material fact as to Amit’s and Barker’s obligations, sufficient to defeat

 Defendants’ Motion.




                                                 39
Case 2:19-cv-00437-CW-DBP Document 73 Filed 03/05/21 PageID.1947 Page 43 of 43




                                      CONCLUSION

        For the foregoing reasons, the Court should deny Defendants’ Motion for Summary

 Judgment in its entirety.



                                                  RESPECTFULLY SUBMITTED,
        March 5, 2021
                                                  /s/ Ariel Reinitz
                                                  Ariel Reinitz (admitted Pro Hac Vice)
                                                  R. Mark Halligan (admitted Pro Hac Vice)
                                                  FISHERBROYLES, LLP
                                                  445 Park Avenue, Ninth Floor
                                                  New York, NY 10022
                                                  (646)494-6909
                                                  Ariel.Reinitz@FisherBroyles.com
                                                  RMark.Halligan@FisherBroyles.com

                                                  Glenn R. Bronson (USB #7362)
                                                  James C. Watson (USB #13395)
                                                  TRASKBRITT, PC
                                                  230 South 500 East, Suite 300
                                                  Salt Lake City, UT 84102
                                                  Telephone: (801) 532-1922
                                                  Fax: (801) 531-9168
                                                  GRBronson@traskbritt.com
                                                  JCWatson@traskbritt.com

                                                  Attorneys for Plaintiffs




                                             40
